DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2020 (RCE) and 8/4/2020 (Claims and Applicant Arguments/Remarks) has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-23 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Re claim 14: Independent claim 14 has been amended to recite “a stabilizer comprising a first foot and a second foot extending from opposing sides of a base of the arched portion”. A securement device having such a feature in combination with the other features of claim 14 is not supported by the original disclosure and, thus, constitutes new matter. Specifically, although the specification supports two feet with each extending from a respective base on either side of the arched portion, it does not support one stabilizer comprising both feet or that both feet extend from a single base of the arched portion.  The term “stabilizer” is not mentioned in the Specification; rather, the only reference to stabilizing is in Para 3 that states the feet themselves are “configured to stabilize the retainer with respect to a skin surface” (Para 3). Additionally, no “base” of the arched portion that has two feet “extending from opposite sides” is mentioned in the Specification; rather, the only reference to a base is in Para 2,16 that states that the retainer is “attached to a base, such as an adhesive pad that adhesively 
Re claim 15: Dependent claim 15 has been amended to recite “an adhesive anchor pad permanently attached to the stabilizer, wherein the adhesive anchor pad includes a first adhesive pad attached to the first foot and a second adhesive pad attached to the second foot”. In addition to referring to “the stabilizer” which constitutes new matter as set forth above, an adhesive anchor pad of this configuration is not supported by the original disclosure and, thus, constitutes new matter. Specifically, although the specification supports two adhesive pads with one attached to each foot (Para 17), it does not support that both of these adhesive pads are included in one overall pad as is claimed. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Re claim 14: As set forth in the 112(a) rejection above, the specification does not provide support for “a stabilizer comprising a first foot and a second foot extending from opposite sides of a base of the arched portion”. In light of this, it is unclear how claim 14 should be interpreted in light of the specification. Since support is provided for each foot acting as a stabilizer and extending from its own base on opposite sides of the arched portion, this phrase is interpreted as reciting “each extending from a respective base on opposite sides retainer”. Claims 15-23 and 25 are rejected due to their dependence on claim 14. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Scardenzan (US Pat 3,901,226).
Re claim 1, Scardenzan discloses a retainer (as seen in Fig 2,3) for retaining an external portion of a medical device after insertion of an internal portion of the medical device into a body of a patient via a skin insertion site (as seen in Fig 1; it is noted that the language “for retaining an external portion of a medical device after insertion of an internal portion of the medical device into a body of a patient via a skin insertion site” is functional language and, thus, “a medical device” is not a part of the claimed invention), comprising: a body 20 (Fig 2) comprising: a proximal arched portion (labeled in annotated Fig A below) defining a channel opening (seen in Fig 2); a central arched portion (labeled in annotated Fig A below) connected to the proximal arched portion, the central arched portion having a continuous outer surface extending from a first base on a first side to a second base on a second side (the “first side” is facing out of the page in Fig 3 and the “second side” is facing into the page in Fig 3; the “first base” is the location at which foot 22 attaches to the rest of the retainer and the “second base” is the location at which foot 24 attaches to the rest of the retainer) (as seen in Fig 2, a “continuous outer surface” extends from the first base to the second base); a first foot 22 (Fig 2) extending from the first base; a second foot 24 (Fig 2) extending from the second base; a lock window 30 (Fig 2) positioned through a top surface of the central arched portion (as seen in Fig 1 and annotated Fig A below; it is noted that the claim does not define where the “top surface” is relative to the other claimed structures, nor does the specification provide a special definition for a “top surface”; therefore, since the notch 30 extends through the surface facing downward in Fig 1 and through the surface facing out-of-the-page in Fig 1, either of these surfaces could be considered a “top surface”); and a nose portion (labeled in annotated Fig A below) connected to the 

    PNG
    media_image1.png
    426
    494
    media_image1.png
    Greyscale
  
Re claim 2, Scardenzan discloses that the nose portion, the central arched portion, and the proximal arched portion together define a covered channel (as seen in Fig 2).  
Re claim 3, Scardenzan discloses that the medical device is a catheter assembly, the retainer retaining a portion of the catheter assembly against the skin surface of the patient (as set forth in the rejection of claim 1, the “medical device” is not a part of the claimed invention; since Scardenzan’s retainer can be used with a medical device such as the one recited in the claim, the limitation is met).
Re claim 4, Scardenzan discloses that the lock window is configured to receive an alignment ring of the catheter assembly (as seen in Fig 2, the body comprises two lock windows 30; either of these are shaped such that an alignment ring of a corresponding size can be received in these windows; thus, this limitation is met). 
Re claim 13, Scardenzan discloses a securement device comprising: the retainer as defined in claim 1 (see the rejection of claim 1 above), and at least one adhesive anchor pad 21 (Fig 1) configured to anchor the retainer to the skin surface (Col 2, Lines 17-19).  

Claims 14 and 16-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spittler (PG PUB 2013/0345639).
Re claim 14, Spittler discloses a securement device 100 (Fig 3) for retaining an external portion of a catheter assembly after insertion of an internal portion of the catheter assembly into a body of a patient via a skin insertion site (as seen in Fig 1; it is noted that the language “for retaining an external portion of a catheter assembly after insertion of an internal portion of the catheter assembly into a body of a patient via a skin insertion site” is functional language and, thus, “a catheter assembly” is not a part of the claimed invention), comprising: a retainer 120 (Fig 3,7-14) comprising: an arched portion (the proximal section of body 204, as labeled in annotated Fig B below) defining a channel 222 (Fig 8) at a proximal end 208 (Fig 7,8) of the retainer (as seen in Fig 8); a nose portion (the distal section of body 204, as labeled in annotated Fig B below) connected to the arched portion (as seen in Fig 7), the nose portion extending to a distal end 206 (Fig 7) of the retainer (as seen in Fig 7), the nose portion and the arched portion together providing a continuous outer surface from the proximal end of the 

    PNG
    media_image2.png
    463
    546
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    595
    999
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    502
    689
    media_image4.png
    Greyscale

Re claim 16, Spittler discloses that the catheter assembly is a peripheral IV catheter, and wherein the securement device is configured for placement on an arm of the patient to retain the peripheral IV catheter (as set forth in the rejection of claim 14, the “catheter assembly” is not a part of the claimed invention; since Spittler’s retainer can be used with a catheter assembly such as the one recited in the claim, the limitation is met).
Re claim 17, Spittler discloses that the retainer includes one or more features 232a,232b (Fig 9) configured to receive one or more portions of the catheter assembly in a snap-fit arrangement (Para 84).  
Re claim 18, Spittler discloses that the one or more features includes a first pocket extending transversely from the channel in a first direction and a second channel extending transversely from the channel in a second direction opposite of the first direction (the two pockets are formed by the “the difference in width between the diameter of the channel 222 and the distance between the inwardly extending portions 232a and 232b”, Para 84), wherein the first pocket and the second pocket are 
Re claim 19, Spittler discloses that the arched portion includes a lock window 224 (Fig 7) configured to receive an alignment ring of the catheter assembly (as set forth in the rejection of claim 14, the “catheter assembly” is not a part of the claimed invention and thus neither is the “alignment ring”; since Spittler’s window could receive such a ring of a certain size, this limitation is met).  
Re claim 20, Spittler discloses that the nose portion defines a notch (the location at which the lead line for reference number 236 is attached in Fig 9) is defined through the distal end of the retainer under the nose portion (as seen in Fig 9), wherein the notch is configured to receive therein a portion of a skin-placed dressing (it is noted that the “skin-placed dressing” is only functionally recited and not a part of the claimed invention; since the notch could receive a portion of a skin-placed dressing of a certain size, the limitation is met). 
Re claim 21, Spittler discloses that the notch has a notch thickness less than a thickness of the skin-placed dressing to impart a compressive force on the skin-placed dressing when the portion of the skin-placed dressing is positioned in the notch (as set forth in the rejection of claim 20 above, the “skin-placed dressing” is not a part of the claimed invention; since Spittler’s notch is capable of imparting a compressive force to a skin-placed dressing of a larger thickness, this limitation is met).
Re claim 22, Spittler discloses that the skin-placed dressing is an antimicrobial disk (as set forth above, the “skin-placed dressing” is not a part of the claimed invention; since Spittler’s notch could receive an antimicrobial disk of a certain size, this limitation is met).
Re claim 23, Spittler discloses at least one adhesive anchor pad 110,112 (Fig 3) shaped to border an outer perimeter of the antimicrobial disk when the portion of the antimicrobial disk is positioned in the notch (as set forth above, the “antimicrobial disk” is not a part of the claimed invention; since the anchor pads are capable of bordering an outer perimeter of an antimicrobial disk of a certain size, this limitation is met).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Scardenzan (US Pat 3,901,226) in view of Wagner (US Pat 3,900,026).
Re claim 5, Scardenzan discloses all the claimed features except that the body further comprises a first pocket extending from a first side of the nose portion and a second pocket extending from a second side of the nose portion, the first pocket and the second pocket configured to receive a first strain relief nub and a second strain relief nub of the catheter assembly in a snap-fit arrangement.  Wagner, however, teaches a . 

Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Scardenzan (US Pat 3,901,226) in view of Bierman (PG PUB 2010/0324491).
Re claim 6, Scardenzan discloses that the nose portion is configured to deflect the straight portion of the external portion of the medical device with respect to the skin surface (as seen in Fig 3C) and discloses that the nose portion can accommodate different inclinations (Cool 2, Lines 38-44) but does not explicitly disclose that this deflection is about 14 degrees. Bierman, however, teaches a retainer that is configured for deflecting a medical device about 14 degrees with respect to a skin surface (Para 89, “it is desirable for the angle of incident of the catheter to the skin of the patient to be 
Re claim 7, Scardenzan discloses all the claimed features except that the body further comprises one or more features configured to receive one or more portions of the catheter assembly in a snap-fit arrangement. Bierman, however, teaches a retainer 120 (Fig 1) wherein the body comprises one or more features 165a,165b (Fig 9) configured to receive one or more portions of a catheter assembly in a snap-fit arrangement (Para 75) for the purpose of holding the catheter assembly within the channel of the body and away from the patient’s skin (Para 75). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Scardenzan to include the body with one or more features configured to receive the catheter assembly in a snap-fit arrangement, as taught by Bierman, for the purpose of holding the catheter assembly within the channel of the body and away from the patient’s skin (Para 75).
Re claim 8, Scardenzan discloses all the claimed features except that the body further defines a notch configured to receive therein a portion of a skin-placed dressing. Bierman, however, teaches a retainer 120 (Fig 1) wherein the body defines a notch 240 (Fig 9) configured to receive therein a portion of a skin-placed dressing (it is noted that 
Re claim 9, Scardenzan/Bierman discloses that the body of the retainer defining the notch is configured to impart a compressive force on the skin-placed dressing when the portion of the skin-placed dressing is received in the notch (as set forth above, the “skin-placed dressing” is not a part of the claimed invention; since the modified device of Scardenzan/Bierman is capable of imparting a compressive force to a skin-placed dressing of a certain size as described in the rejection of claim 8 above, this limitation is met).  
Re claim 10, Scardenzan/Bierman discloses that the skin-placed dressing is an antimicrobial disk (as set forth above, the “skin-placed dressing” is not a part of the claimed invention; since the modified device of Scardenzan/Bierman is capable of receiving an antimicrobial disk as described in the rejection of claim 8 above, this limitation is met).
Re claim 11, Scardenzan/Bierman discloses that the first foot and the second foot each have a curved edge (as seen in Fig 2, the distal edges of the feet 22,24 are curved) adjacent the nose portion (as seen in Fig 2 and annotated Fig A above, the distal edges of the feet 22,24 are adjacent the nose portion) to border an outer perimeter of the antimicrobial disk (as set forth above, the “antimicrobial disk” is not a part of the claimed invention; since the feet 22,24 are capable of bordering an outer perimeter of an antimicrobial disk of a certain size as described in the rejection of claim 8 above, this limitation is met).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Scardenzan (US Pat 3,901,226) in view of Parvatiyar (PG PUB 2013/0053785).
Re claim 12, Scardenzan discloses that the entire retainer is made of a flexible plastic material but does not explicitly disclose that the first foot includes a first living hinge adjacent the first base, and wherein the second foot includes a living hinge adjacent the second base, the first living hinge and the second living hinge enabling movement of the first foot and the second foot with respect to the proximal arched portion, the central arched portion, and the nose portion. Parvatiyar, however, teaches a retainer 520 (Fig 20) comprising a main body portion (comparable to the two arched portions and the nose portion of Scardenzan) and two feet 510a,510b (Fig 20; comparable to feet 22,24 of Scardenzan), wherein each of the two feet includes a living hinge 535a,535b (Fig 20) adjacent the respective base, these hinges enabling movement of the feet with respect to the main body portion (Para 124) for the purpose of allowing the feet to rotate relative to the main body portion to open the channel running through the main body portion to more easily facilitate insertion of the medical .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Spittler (PG PUB 2013/0345639) in view of Bracken et al. (PG PUB 2009/0137962).
Re claim 15, Spittler discloses first adhesive pad 110 (Fig 3) permanently attached to the first foot of the retainer and a second adhesive pad 112 (Fig 3) permanently attached to the second foot of the retainer (Para 71) (see the 112(b) rejection above for explanation of this interpretation), but does not disclose that these two pads are part of one adhesive anchor pad that is permanently attached to the retainer. Bracken, however, teaches a securement device (as seen in Fig 10) comprising a retainer 14 (Fig 10) including two feet 18,20 (Fig 10) and either two separate adhesive anchor pads 12 (Fig 10) attached to the respective feet (Para 55) or one adhesive anchor pad 12 (Fig 11) including two adhesive pads 72a,72b (Fig 11) that are attached to the respective feet (Para 56). Bracken teaches that either of these embodiments of separate pads (like in Spittler and Fig 10 of Bracken) or a single pad that comprises two pads (like in Fig 11 of Bracken) could be used to achieve the same result and thus these pad configurations were art-recognized equivalents at the time the invention was made; therefore, it would have been obvious to one of ordinary skill in the art to substitute one pad having two pads (as in Fig 11 of Bracken) in place of two .

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Spittler (PG PUB 2013/0345639) in view of Botha (PG PUB 2006/0084922).
Re claim 25, Spittler discloses all the claimed features except that the first foot and the second foot both extend proximally of the arched portion.  Botha, however, teaches a retainer 10 (Fig 1) comprising an arched portion (the proximal half of body 14, Fig 1,4), a nose portion (the distal half of body 14, Fig 1,4) and two feet 16 (Fig 1,4) that both extend proximally of the arched portion (as seen in Fig 4); as seen in Fig 5, by extending proximally of the arched portion, the feet provide the user with a visual guide to the entrance 20 (Fig 1) of the channel. Therefore, it would have been obvious to one of ordinary skill in the art to modify Spittler’s feet such that extend proximally of the arched portion, as taught by Botha, for the purpose of providing the user with a visual guide to the entrance of the channel (as seen in Fig 5). 
Re claim 26, Spittler discloses a securement device 100 (Fig 3) for retaining an external portion of a catheter assembly after insertion of an internal portion of the catheter assembly into a body of a patient via a skin insertion site (as seen in Fig 1; it is noted that the language “for retaining an external portion of a catheter assembly after insertion of an internal portion of the catheter assembly into a body of a patient via a skin insertion site” is functional language and, thus, “a catheter assembly” is not a part of the claimed invention), comprising: a body 120 (Fig 3,7-14) comprising: an arched portion (the proximal portion of body 204, as labeled in annotated Fig B above) at a proximal end 208 (Fig 7,8) of the body defining a channel 222 (Fig 8); a nose (the distal . 

Claims 27-33 are rejected under 35 U.S.C. 103 as being unpatentable over Spittler (PG PUB 2013/0345639)/Botha (PG PUB 2006/0084922) in view of Parvatiyar et al. (PG PUB 2013/0053785).
Re claim 27, Spittler discloses that the first foot and the second foot extend arcuately and distally with respect to the arched portion (as seen in Fig 4, the feet have curved outer dimensions and thus are considered to extend “arcuately”), but Spittler/Botha do not disclose that each foot includes a living hinge enabling bending about the skin surface. Parvatiyar, however, teaches a retainer 520 (Fig 20) comprising two feet 510a,510b (Fig 20; comparable to feet 214,216 of Spittler), wherein each of the two feet includes a living hinge 535a,535b (Fig 20), these hinges enabling movement of the feet with respect to the rest of the retainer (Para 124) for the purpose of allowing the feet to rotate to open the channel to more easily facilitate insertion of the medical 
Re claim 28, Spittler discloses that the body defining the notch is configured to impart a compressive force on the skin-placed dressing when a portion of the skin-placed dressing is received in the notch (as set forth in the rejection of claim 20 above, the “skin-placed dressing” is not a part of the claimed invention; since Spittler’s body defining the notch is capable of imparting a compressive force to a skin-placed dressing of a certain size, this limitation is met).
Re claim 29, Spittler discloses that the nose is configured to impart a portion of the compressive force on the skin-placed dressing (as seen in Fig 8,11, the notch is formed by part of the nose and by part of the arched portion; as set forth in the rejection of claim 20 above, the “skin-placed dressing” is not a part of the claimed invention; since Spittler’s nose is capable of imparting a compressive force to a skin-placed dressing of a certain size, this limitation is met).
Re claim 30, Spittler discloses that the body includes a bottom opening (not labeled but seen in Fig 9,10 as being aligned with feet 210,212,214,216) to the channel configured to enable a hub and a strain relief of the catheter assembly to be received in the channel via a snap fit (as set forth in the rejection of claim 26, the “catheter assembly” is not a part of the claimed invention and therefore neither are the “hub” and 
Re claim 31, Spittler discloses that the body further includes a lock window 224 (Fig 7) configured to receive a lock tab included on the hub of the catheter assembly when the hub is received in the channel (as set forth in the rejection of claim 30, the “catheter assembly” and “hub” are not parts of the claimed invention and thus neither is the “lock tab”; since Spittler’s window could receive such a lock tab of a certain size, this limitation is met).  
Re claim 32, Spittler discloses that the lock tab is colored to provide a contrast to surrounding structure of the catheter assembly (as set forth in the rejection of claim 31 above, the “lock tab” is not a part of the claimed invention; since Spittler’s window could receive a colored lock tab of a certain size, this limitation is met).  
Re claim 33, Spittler discloses that the channel of the body includes a lock channel (extending between abutment surfaces 226 and 228, as seen in Fig 8) configured to receive an alignment ring of the hub of the catheter assembly, the alignment ring including the lock tab (as set forth in the rejection of claim 30, the “catheter assembly”, “hub” and “lock tab” are not parts of the claimed invention and thus neither is the “alignment ring”; since the window 224 lies between abutment surfaces 226 and 228, as seen in Fig 8, and the lock channel could receive an alignment ring of a certain size, this limitation is met).

Claims 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Spittler (PG PUB 2013/0345639)/Botha (PG PUB 2006/0084922)/Parvatiyar et al. (PG PUB 2013/0053785) in view of Bracken et al. (PG PUB 2009/0137962).
Re claim 34, Spittler/Botha/Parvatiyar discloses all the claimed features except a comfort pad extending from one of the adhesive anchor pads and configured to be interposed between the catheter assembly and the skin surface of the patient. Bracken, however, teaches two anchor pads 72a,72b (Fig 11; comparable to anchor pads 110,112 of Spittler) and a comfort pad 74 (Fig 11) between the two anchor pads (the comfort pad is “extending from one of the anchor pads” because it extends from them both; the claims do not require that the comfort pad extend from only one of the two anchor pads nor do they require that the anchor pads not be connected to each other) and configured to be interposed between a catheter assembly and a skin surface of the patient (the phrase “configured to be interposed between a catheter assembly and a skin surface of the patient” is functional language and, as seen in Fig 10, the comfort pad 74 is capable of being arranged at such a position); Bracken teaches that the inclusion of a comfort pad between the two anchor pads simplifies assembly of the retainer to the anchor pads as it only requires two components (the retainer and the joined anchor pads) versus three components (the retainer and two separate anchor pads) (Para 49). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Spittler/Botha/Parvatiyar to include a comfort pad, as taught by Bracken, for the purpose of reducing the number of elements required for total assembly of the device (Para 49).
Re claim 35, Spittler discloses that the first foot and the second foot and the adhesive anchor pads are configured to enable the securement device to move in concert with the skin surface of the patient proximate the skin insertion site so as to prevent relative movement between the skin insertion site and a catheter tube of the 
Re claim 36, Spittler discloses that the hub of the catheter assembly is substantially parallel to the skin surface when the securement device is attached to the skin surface with the catheter assembly received in the channel of the body (as seen in Fig 17, Para 98; it is noted that the phrase “substantially parallel” means that the hub does not have to be exactly parallel; again, as noted in the rejection of claim 26 above, the “catheter assembly” is not a part of the claimed invention; since Spittler’s securement device is capable of operating with a catheter assembly in the manner claimed, the limitation is met).

Response to Arguments
Applicant's arguments filed 8/4/2020 have been fully considered but they are not persuasive. A number of these arguments were previously responded to in the 8/12/2020 Advisory Action; all responses are included again below and all arguments that weren’t previously addressed in the Advisory Action (due to them being moot at the time) are also addressed below.
Regarding claim 1: Applicant argues that Fig 1 of Scardenzen cannot be used to show features of the retainer because the outline is in phantom; however, this is not 
Regarding claim 14: Applicant argues that Splitter does not read on the claim as now amended, requiring the nose portion to be “angled relative to the arched portion”. The Examiner notes that, although this limitation was not met by the previous interpretation of Splitter, this limitation is now met by the interpretation applied in the above rejections. 
Regarding claim 19: Applicant argues that item 224 of Splitter does not read on the “lock window” of claim 19 because it is not the same type of the “lock window” as described in Applicant’s specification (specifically, Applicant asserts that such a window must prevent a feature of the catheter assembly from sliding). This is not persuasive because, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims and item 224 reads on a “lock window” as presently claimed.
Re claims 20-23, Applicant argues that Splitter does not read on the claimed notch as now amended. The Examiner notes that, although this limitation was not met by the previous interpretation of Splitter, this limitation is now met by the interpretation applied in the above rejections.
Regarding claim 26: Applicant argues that “there is no mention of the motivation set forth in claim 26 for modifying Splitter in view of Botha. This argument is not persuasive because a motivation does not have be explicitly stated in one of the references for a combination to be obvious; rather, obviousness may be established where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. Regarding claim 26, the motivation is found in the knowledge generally available to one of ordinary skill in the art that would be gleaned from Botha.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783